Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s arguments on page 16 of the Amendment filed on 12/28/2021 regarding Palmer, the following is a Second Non-Final Office action from the examiner in charge of this application. Any inconvenience is regretted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0258671 to Allard et al (hereinafter Allard).
Allard discloses (Claim 11). A refrigerator comprising: a main body having an opening with respect to a storage space; a door that opens and closes the opening; a gasket (it is inherent that a gasket is provided to a refrigerator door) installed to the door to seal a portion at which the door contacts the main body; and a sealing frame 51 at a Claim 12). The refrigerator according to claim 11, wherein an inclined part in the refrigerator is provided to be inclined toward an inside side surface of the main body and to widen the inner space toward an end part of the inner wall; (Claim 13). The refrigerator according to claim 11, wherein a gap forming structure provided in the inner wall to seat a part 56 of the refrigerator (see attached marked-up copy of Fig. 3 below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10760849 to Jung et al (hereinafter Jung) in view of Allard.
Jung discloses (Claim 1). A vacuum adiabatic body comprising: a first plate 10 that defines at least a portion of a first side of a wall adjacent to a first space having a first temperature; a second plate 20 that defines at least a portion of a second side of the wall adjacent to a second space having a second temperature different from the first temperature; a seal 61 that seals the first plate and the second plate to provide a third space that has a third temperature between the first temperature and the second temperature and is in a vacuum state; at least one support 30 in the third space; a conductive resistance sheet 60 that connects the first plate 10 to the second plate 20 
The differences being that Jung fails to clearly disclose the limitations in (i) Claim 1 of wherein the sealing frame includes a side wall, an outer wall, and an inner wall, the outer wall is to extend from a first end of the side wall, and the inner wall is to extend from a second end of the side wall, and wherein the sealing frame is configured as a concave groove having a smallest distance between the outer wall and the inner wall that is smaller than a width of the side wall from the first end to the second end; (ii) Claims 2-6.
Allard discloses a refrigerator comprising: a main body having an opening with respect to a storage space; a first plate that defines at least a portion of a first side of a wall adjacent to a first space; a second plate that defines at least a portion of a second side of the wall adjacent to a second space, a door that opens and closes the opening; a gasket (it is inherent that a gasket is provided to a refrigerator door) installed to the door to seal a portion at which the door contacts the main body; and a sealing frame 51 at a peripheral portion of the main body having the gasket in contact therewith (inherent); wherein the sealing frame 51 includes (such as shown in Figs. 3-4): a side wall, an outer wall, and an inner wall, the outer wall is to extend from a first end of the side wall, and the inner wall is to extend from a second end of the side wall, and wherein the sealing frame 51 is configured as a concave groove having a smallest distance between the outer wall and the inner wall that is smaller than a width of the side wall from the first end to the second end; (Claim 5) wherein a thickness of the side wall is less than a thickness of the inner wall and the outer wall; (Claim 6) wherein a 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Allard, to modify Jung to include the limitations in (i) Claim 1 of wherein the sealing frame includes a side wall, an outer wall, and an inner wall, the outer wall is to extend from a first end of the side wall, and the inner wall is to extend from a second end of the side wall, and wherein the sealing frame is configured as a concave groove having a smallest distance between the outer wall and the inner wall that is smaller than a width of the side wall from the first end to the second end; (ii) Claims 5-6 of wherein a thickness of the side surface part is thinner than the wall is less than a thickness of the inner surface part wall and the outer surface part wall; wherein the inner surface part wall includes a gap forming structure to accommodate components. The motivation is to increase the overall versatility of the refrigerator.
Regarding Claims 2-4, Jung, as modified in view of Allard, meets the limitations in Claim 2 of wherein the side wall covers the conductive resistance sheet; Claim 3 of wherein the width of the side wall is larger than a width of the conductive resistance sheet; Claim 4 of wherein the outer wall is in contact with at least a portion of the second plate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, as modified, as applied to claim 1, and further in view of USP 10753669 to Dherde et al (hereinafter Dherde).
Jung, as modified, discloses all the elements as discussed above except for the limitations recited in Claim 10.
Dherde discloses a refrigerator comprising a main body having a first plate and a second plate; a door; a sealing frame including a side wall, an outer wall, and an inner wall; a heater 180 (such as shown in Figs. 4-5 & 8) provided at an outer surface of the second plate to prevent dew formation; and heater cover provided at the sealing frame to accommodate the heater.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Dherde, to modify Jung, as modified, to include the limitations in Claim 10 of a heater provided at an outer surface of the second plate to prevent dew formation; and heater cover provided at the sealing frame to accommodate the heater, thereby increasing the overall versatility of the refrigerator.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10760849 to Jung et al (hereinafter Jung) in view US 2016/0258671 to Allard et al (hereinafter Allard).
Jung discloses (Claim 11). A refrigerator comprising: a main body 2 having an opening with respect to a storage space; a door 3 that opens and closes the opening; a gasket (inherent) installed to the door to seal a portion at which the door contacts the main body; and a sealing frame 62 at la peripheral portion of the main body having the gasket in contact therewith; (Claim 14). The refrigerator according to claim 11, wherein the main body 2 is a vacuum adiabatic body, and a conductive resistance sheet of the vacuum adiabatic body is protected by the side wall; (Claim 15). The refrigerator according to claim 11, wherein the main body is a vacuum adiabatic body, and wherein the vacuum adiabatic body includes: a first plate 10 which that defines at least a portion of a first side of a wall adjacent to a first space having a first temperature; a second 
The differences being that Jung fails to clearly disclose the limitations in (i) Claim 11 of wherein the sealing frame includes: a side wall having a larger width than a width of a peripheral portion of the main body so as to secure an area for the gasket to contact the main body; an outer wall that extends from a first side of the side wall along an outer surface of the main body; and an inner wall that extends from a second side of the side wall along an inner surface of the main body, wherein at least one of the inner surface of the main body and the outer surface of the main body has a first surface corresponding to the at least one of the outer wall and the inner wall and a second surface not corresponding to the at least one of the outer wall and the inner wall respectively, wherein the first surface and the second surface are each parallel to a same plane; (ii) Claims 12-13; (iii) Claim 15 of wherein at least a first one of the outer wall and the inner wall can slide along to the corresponding plate, and a second one of the outer wall and the inner wall is supported not to slide by being engaged and supported with respect to the corresponding plate.	
Allard discloses (Claim 11). A refrigerator comprising: a main body having an opening with respect to a storage space; a door that opens and closes the opening; a gasket (it is inherent that a gasket is provided to a refrigerator door) installed to the door to seal a portion at which the door contacts the main body; and a sealing frame 51 at a peripheral portion of the main body having the gasket in contact therewith (inherent); wherein the sealing frame 51 includes (such as shown in Figs. 3-4): a side wall having a larger width than a width of a peripheral portion of the main body so as to secure an area for the gasket to contact the main body; an outer wall that extends from a first side of the side wall along an outer surface 52 of the main body; and an inner wall that extends from a second side of the side wall along an inner surface 54 of the main body, wherein at least one of the inner surface 54 of the main body and the outer surface 52 of the main body has a first surface corresponding to the at least one of the outer wall and the inner wall and a second surface not corresponding to the at least one of the outer wall and the inner wall respectively (see attached marked-up copy of Fig. 3 below), wherein the first surface and the second surface are each parallel to a same plane (first and second surfaces are parallel to each other; hence, parallel to a same plane); (Claim 12). The refrigerator according to claim 11, wherein an inclined part in the refrigerator is provided to be inclined toward an inside side surface of the main body and to widen the inner space toward an end part of the inner wall; (Claim 13). The refrigerator according to claim 11, wherein a gap forming structure provided in the inner wall to seat a part 56 of the refrigerator (see attached marked-up copy of Fig. 3 below).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Allard, to modify Jung to include the limitations in (i) Claim 11 of Claims 12-13 of wherein an inclined part in the refrigerator is provided to be inclined toward an inside of the main body and to widen the inner space toward an end part of the inner wall; wherein a gap forming structure provided in the inner wall to seat a part of the refrigerator.
Regarding (iii) Claim 15, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, such that at least a first one of the outer wall and the inner wall can slide along to the corresponding plate, and a second one of the outer wall and the inner wall is supported not to slide by being engaged and supported with respect to the corresponding plate.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Allard and Dherde.
Jung discloses (Claim 16). A refrigerator comprising: a first plate 10 that defines at least a portion of a first side of a wall adjacent to a first space having a first temperature; a second plate 20 that defines at least a portion of a second side of the Claim 17). The refrigerator according to claim 16, wherein the heat resistance unit includes a conductive resistance sheet 61 connecting the first plate 10 to the second plate 20.
The differences being that Jung fails to clearly disclose the limitations in (i) Claim 16 of wherein a maximum value of a length of the gasket in a horizontal direction to a surface on which the gasket is seated on the sealing frame is larger than an average value of a gap between the first plate and the second plate forming the third space, (ii) Claim 16 of wherein the sealing frame includes a side wall formed along a peripheral portion on which the gasket is seated, and so as to secure a contact area with the gasket, a length of the side wall is greater than an average value of the gap between the first plate and the second plate forming the third space; (iii) Claim 17 of the length of Claim 18.
Regarding (i), Dherde discloses a refrigerator comprising a main body having a first plate 16 and a second plate 18; a door 48 that is capable of closing at least a portion of an opening of the main body; a gasket 188 installed to the door so as to seal a portion at which the door 48 contacts the main body; a sealing frame including a side wall, an outer wall, and an inner wall; wherein a maximum value of a length of the gasket 188 in a horizontal direction to a surface on which the gasket 188 is seated on the sealing frame is larger than an average value of a gap between the first plate and the second plate (such as shown in Fig. 5).
Regarding (ii), Allard discloses a refrigerator comprising: a first plate 52 that define at least a portion of a first side of a wall adjacent to a first space having a first temperature; a second plate 54 that defines at least a portion of a second side of the wall adjacent to a second space having a second temperature different from the first temperature; a main body having an opening with respect to a storage space; a door that opens and closes the opening; a gasket (it is inherent that a gasket is provided to a refrigerator door) installed to the door to seal a portion at which the door contacts the main body; and a sealing frame 51 at a peripheral portion of the main body having the gasket in contact therewith (inherent); wherein the sealing frame 51 includes (such as shown in Figs. 3-4): a side wall formed along a peripheral portion on which the gasket is seated, and so as to secure a contact area with the gasket, a length of the side wall is greater than an average value of the gap between the first plate and the second plate forming a third space.
Allard and Dherde, to modify Jung to include the limitations in (i) Claim 16 of wherein a maximum value of a length of the gasket in a horizontal direction to a surface on which the gasket is seated on the sealing frame is larger than an average value of a gap between the first plate and the second plate forming the third space, (ii) Claim 16 of wherein the sealing frame includes a side wall formed along a peripheral portion on which the gasket is seated, and so as to secure a contact area with the gasket, a length of the side wall is greater than an average value of the gap between the first plate and the second plate forming the third space; and (iv) Claim 18 of wherein a gap forming structure is formed on the inner wall to accommodate a component of the refrigerator. The motivation is to increase the overall versatility of the refrigerator.
Regarding (iii), Jung, as modified, meets the limitations in Claim 17 of the length of the side wall is greater than the width of the conductive resistance sheet so that the sealing frame covers the conductive resistance sheet.
Allowable Subject Matter
Claims 7-9, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 11-12 that Allard fails to teach or suggest the underlined portions, the examiner respectfully take the position .
Applicant’s arguments with respect to the independent claims have been considered but are moot in view of the new rejections. 
Applicant’s arguments, see Page 16 regarding Palmer, filed 12/28/2021, with respect to Claim 16 have been fully considered and are persuasive.  The rejection of Claim 16 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 18, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    1057
    1005
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    865
    902
    media_image2.png
    Greyscale